Exhibit 10.1

 

MYR GROUP INC.
2007 LONG-TERM INCENTIVE PLAN
(AMENDED AND RESTATED AS OF MAY 1, 2014)

 

1.                                      PURPOSE OF THE PLAN

 

The purpose of the Company’s 2007 Long-Term Incentive Plan (Amended and Restated
as of May 1, 2014) is to promote the interests of the Company and its
stockholders by strengthening the Company’s ability to attract, motivate and
retain key employees and directors of the Company upon whose judgment,
initiative and efforts the financial success and growth of the business of the
Company largely depend, and to provide an additional incentive for key employees
and directors through stock ownership and other rights that promote and
recognize the performance of the Company.

 

2.                                      DEFINITIONS

 

Wherever the following capitalized terms are used in this Plan they shall have
the meanings specified below:

 

(a) “Award” means an award of an Option, Restricted Stock, Stock Appreciation
Right, Performance Award, Phantom Stock, Stock Bonus or Dividend Equivalent
granted under the Plan.

 

(b) “Award Agreement” means an agreement entered into between the Company and a
Participant setting forth the terms and conditions of an Award granted to a
Participant.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Change in Control” shall have the meaning specified in Section 13 hereof.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

(f) “Committee” means the Compensation Committee of the Board, or such other
committee or subcommittee of the Board or group of individuals appointed by the
Board to administer the Plan from time to time.

 

(g) “Common Stock” means the common stock of the Company, par value $0.01 per
share, or any security into which such Common Stock may be changed by reason of
any transaction or event of the type described in Section 3.2.

 

(h) “Company” means MYR Group Inc., a Delaware corporation.

 

(i) “Date of Grant” means the date on which an Award under the Plan is made by
the Committee (which date shall not be earlier than the date on which the
Committee takes action with respect thereto), or such later date as the
Committee may specify that the Award becomes effective.

 

(j) “Dividend Equivalent” means an Award under Section 12 hereof entitling the
Participant to receive payments with respect to dividends declared on the Common
Stock.

 

(k) “Effective Date” means the Effective Date of this Plan, as defined in
Section 16.1 hereof.

 

(l) “Eligible Person” means any person who is an Employee or an Independent
Director.

 

(m) “Employee” means any person who is a key employee of the Company or any
Subsidiary or who has agreed to serve in such capacity within 90 days after the
Date of Grant; provided, however, that

 

--------------------------------------------------------------------------------


 

with respect to Incentive Stock Options, “Employee” means any person who meets
the definition of “employees” under Section 3401(c) of the Code.

 

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(o) “Fair Market Value” of a share of Common Stock as of a given date means the
fair market value of such Common Stock determined by such methods or procedures
as shall be established from time to time by the Committee in compliance with
the fair market value pricing rules set forth in Section 409A of the Code. 
Unless otherwise so determined by the Committee in good faith, the per share
Fair Market Value of Common Stock as of a particular date shall mean (i) the
closing price per share of Common Stock for such date on the national securities
exchange on which the shares of Common Stock are principally traded, or (ii) if
the shares of Common Stock are then traded in an over-the-counter market, the
average of the closing bid and asked prices for the shares of Common Stock in
such over-the-counter market for the relevant date, or (iii) if the shares of
Common Stock are not then listed on a national securities exchange or traded in
an over-the-counter market, such value as the Committee, in its sole discretion,
shall determine.

 

(p) “Incentive Stock Option” means an option to purchase Common Stock that is
intended to qualify as an incentive stock option under Section 422 of the Code
and the Treasury Regulations thereunder.

 

(q) “Independent Director” means a member of the Board who is not an employee of
the Company or any Subsidiary.

 

(r) “Nonqualified Stock Option” means an option to purchase Common Stock that is
not an Incentive Stock Option.

 

(s) “Option” means an Incentive Stock Option or a Nonqualified Stock Option
granted under Section 6 hereof.

 

(t) “Participant” means any Eligible Person who holds an outstanding Award under
the Plan.

 

(u) “Performance Award” means an Award made under Section 9 hereof entitling a
Participant to a payment based on the Fair Market Value of Common Stock (a
“Performance Share”) or based on specified dollar units (a “Performance Unit”)
at the end of a performance period if certain conditions established by the
Committee are satisfied.

 

(v) “Person” means any person, corporation, partnership, joint venture or other
entity.

 

(w) “Phantom Stock” means an Award under Section 10 hereof entitling a
Participant to a payment at the end of a vesting period of a unit value based on
the Fair Market Value of a share of Common Stock.

 

(x) “Plan” means this 2007 Long-Term Incentive Plan (Amended and Restated as of
May 1, 2014) as set forth herein, and as it may be further amended from time to
time.

 

(y) “Qualified Performance-Based Award” means any Award, or portion of such
Award, to a Section 162(m) Participant that is intended to satisfy the
requirements for “qualified performance-based compensation” under
Section 162(m).

 

(z) “Restricted Stock” means an Award under Section 8 hereof entitling a
Participant to shares of Common Stock that are nontransferable and subject to
forfeiture until specific conditions established by the Committee are satisfied.

 

(aa) “Section 162(m)” means Section 162(m) of the Code and the Treasury
Regulations thereunder.

 

2

--------------------------------------------------------------------------------


 

(bb) “Section 162(m) Participant” means any Participant who, in the sole
judgment of the Committee, could be treated as a “covered employee” under
Section 162(m) at the time income may be recognized by such Participant in
connection with an Award that is intended to qualify for exemption under
Section 162(m).

 

(cc) “Stock Appreciation Right” or “SAR” means an Award under Section 7 hereof
entitling a Participant to receive an amount, representing the difference
between the base price per share of the right and the Fair Market Value of a
share of Common Stock on the date of exercise.

 

(dd) “Stock Bonus” means an Award under Section 11 hereof entitling a
Participant to receive an unrestricted share of Common Stock.

 

(ee) “Subsidiary” means an entity that is wholly owned, directly or indirectly,
by the Company, or any other affiliate of the Company that is so designated,
from time to time, by the Committee, provided, however, that with respect to
Incentive Stock Options, the term “Subsidiary” shall not include any entity that
does not qualify within the meaning of Section 424(f) of the Code as a
“subsidiary corporation” with respect to the Company.

 

3.                                      SHARES OF COMMON STOCK SUBJECT TO THE
PLAN

 

3.1 Number of Shares.  Subject to the following provisions of this Section 3,
the aggregate number of shares of Common Stock that may be issued or transferred
pursuant to all Awards under the Plan is 4,000,000 shares of Common Stock, which
includes 3,000,000 shares of Common Stock approved under the MYR Group Inc. 2007
Long-Term Incentive Plan and 1,000,000 shares of Common Stock approved with
respect to this amendment and restatement.  Shares of Common Stock that are
issued or transferred in connection with all Awards other than Options and SARs
shall be counted against the 4,000,000 limit described above as two shares of
Common Stock for every one share of Common Stock that is issued in connection
with such Award.  No more than 4,000,000 shares of Common Stock may be issued
pursuant to Incentive Stock Options.  The shares of Common Stock to be delivered
under the Plan will be made available from authorized but unissued shares of
Common Stock or treasury shares of Common Stock.  If any share of Common Stock
that is the subject of an Award is not issued and ceases to be issuable for any
reason, or is forfeited, canceled or returned to the Company for failure to
satisfy vesting requirements or upon the occurrence of other forfeiture events,
such share of Common Stock will no longer be charged against the foregoing
maximum share limitations and may again be made subject to Awards under the Plan
pursuant to such limitations.  Common Stock covered by an Award granted under
the Plan shall not be counted unless and until it is actually issued or
transferred to a Participant.  Without limiting the generality of the foregoing,
upon payment in cash of the benefit provided by any Award granted under the
Plan, any Common Stock that is covered by the Award will be available for issue
or transfer hereunder.  Notwithstanding anything to the contrary contained
herein, (A) Common Stock tendered or otherwise used in payment of the exercise
price of an Option shall not be added to the aggregate Plan limit described
above; (B) Common Stock withheld by the Company to satisfy a tax withholding
obligation shall not be added to the aggregate Plan limit described above;
(C) Common Stock that is repurchased by the Company with Option proceeds shall
not be added to the aggregate Plan limit described above and (D) all Common
Stock covered by a SAR, to the extent that it is exercised and settled in Common
Stock, and whether or not Common Stock is actually issued or transferred to the
Participant upon exercise of the SAR, shall be considered issued or transferred
pursuant to the Plan.

 

3.2 Adjustments.  If there shall occur any merger, consolidation, liquidation,
issuance of rights or warrants to purchase securities, recapitalization,
reclassification, stock dividend, spin-off, split-off, stock split, reverse
stock split or other distribution with respect to the shares of Common Stock, or
any similar corporate transaction or event in respect of the Common Stock, then
the Committee shall, in the manner and to the extent that it deems appropriate
and equitable to the Participants and consistent with the terms of this Plan,
cause a proportionate adjustment to be made in (i) the maximum numbers and kind
of shares provided in Section 3.1 hereof, (ii) the maximum numbers and kind of
shares set forth in Sections 6.1, 7.1, 8.2 and 9.4 hereof, (iii) the number and
kind of shares of Common Stock, share units, or other rights subject to the
then-outstanding Awards, (iv) the price for each share or unit or other right
subject to then outstanding Awards without change in the aggregate purchase
price or value as to which such Awards remain exercisable or subject to
restrictions, (v) the performance targets or goals appropriate to any
outstanding Performance Awards (subject to such limitations as appropriate for
Qualified Performance-Based

 

3

--------------------------------------------------------------------------------


 

Awards) or (vi) any other terms of an Award that are affected by the event. 
Moreover, in the event of any such transaction or event, the Committee, in its
discretion, may provide in substitution for any or all outstanding awards under
the Plan such alternative consideration (including cash) as it, in good faith,
may determine to be equitable under the circumstances and may require in
connection therewith the surrender of all awards so replaced.  In addition, for
each Option or Stock Appreciation Right with an exercise price greater than the
consideration offered in connection with any such transaction or event or Change
in Control, the Committee may in its sole discretion elect to cancel such Option
or Stock Appreciation Right without any payment to the person holding such
Option or Stock Appreciation Right.  Notwithstanding the foregoing, any such
adjustments shall be made in a manner consistent with the requirements of
Section 409A of the Code and, in the case of Incentive Stock Options, any such
adjustments shall be made in a manner consistent with the requirements of
Section 424(a) of the Code.

 

4.                                      ADMINISTRATION OF THE PLAN

 

4.1 Committee Members.  Except as provided in Section 4.4 hereof, the Plan will
be administered by the Committee, which unless otherwise determined by the Board
will consist solely of two or more persons who satisfy the requirements for a
“non-employee director” under Rule 16b-3 promulgated under the Exchange Act
and/or the requirements for an “outside director” under Section 162(m).  The
Committee may exercise such powers and authority as may be necessary or
appropriate for the Committee to carry out its functions as described in the
Plan.  No member of the Committee will be liable for any action or determination
made in good faith by the Committee with respect to the Plan or any Award under
it.

 

4.2 Discretionary Authority.  Subject to the express limitations of the Plan,
the Committee has authority in its discretion to determine the Eligible Persons
to whom, and the time or times at which, Awards may be granted, the number of
shares, units or other rights subject to each Award, the exercise, base or
purchase price of an Award (if any), the time or times at which an Award will
become vested, exercisable or payable, the performance criteria, performance
goals and other conditions of an Award, and the duration of the Award.  The
Committee also has discretionary authority to interpret the Plan, to make all
factual determinations under the Plan, and to determine the terms and provisions
of the respective Award Agreements and to make all other determinations
necessary or advisable for Plan administration.  The Committee has authority to
prescribe, amend, and rescind rules and regulations relating to the Plan.  All
interpretations, determinations, and actions by the Committee will be final,
conclusive, and binding upon all parties.

 

4.3 Changes to Awards.  If permitted by Section 409A of the Code and
Section 162(m), the Committee shall have the authority to effect, at any time
and from time to time (i) the cancellation of any or all outstanding Awards and
the grant in substitution therefor of new Awards covering the same or different
numbers of shares of Common Stock and having an exercise or base price which may
be the same as or different than the exercise or base price of the canceled
Awards or (ii) the amendment of the terms of any and all outstanding Awards;
provided, however, that (a) no such action may impair the rights of the
Participants without their consent and (b) except in connection with a corporate
transaction or event described in Section 3.2 hereof, the Committee shall not
have the authority to reduce the exercise or base price of an Award by amendment
or cancellation and substitution of an existing Award or cash without the
approval of the Company’s stockholders.

 

4.4 Delegation of Authority.  The Committee shall have the right, from time to
time, to delegate to one or more officers or directors of the Company the
authority of the Committee to grant and determine the terms and conditions of
Awards under the Plan, subject to such limitations as the Committee shall
determine; provided, however, that no such authority may be delegated with
respect to Awards made to any member of the Board, any
Section 162(m) Participant or any “officer” of the Company as such term is used
for purposes of Section 16 of the Exchange Act.

 

4.5 Awards to Independent Directors.  An Award to an Independent Director under
the Plan shall be approved by the Board.  With respect to Awards to Independent
Directors, all rights, powers and authorities vested in the Committee under the
Plan shall instead be exercised by the Board, and all provisions of the Plan
relating to the Committee shall be interpreted in a manner consistent with the
foregoing by treating any such reference as a reference to the Board for such
purpose.

 

4

--------------------------------------------------------------------------------


 

5.                                      ELIGIBILITY AND AWARDS

 

All Eligible Persons are eligible to be designated by the Committee to receive
an Award under the Plan.  The Committee has authority, in its sole discretion,
to determine and designate from time to time those Eligible Persons who are to
be granted Awards, the types of Awards to be granted and the number of shares or
units subject to the Awards that are granted under the Plan.  Each Award will be
evidenced by an Award Agreement as described in Section 14 hereof between the
Company and the Participant that shall include the terms and conditions
consistent with the Plan as the Committee may determine.

 

6.                                      STOCK OPTIONS

 

6.1                               Grant of Option.  An Option may be granted to
any Eligible Person selected by the Committee; provided, however, that only
Employees shall be eligible for Awards of Incentive Stock Options.  Each Option
shall be designated, at the discretion of the Committee, as an Incentive Stock
Option or a Nonqualified Stock Option.  The maximum number of shares of Common
Stock that may be granted under Options to any one Participant during any one
calendar year shall be limited to 200,000 shares (subject to adjustment as
provided in Section 3.2 hereof).

 

6.2                               Exercise Price.  The exercise price of the
Option shall be determined by the Committee; provided, however, that the
exercise price per share of an Option shall not be less than 100 percent of the
Fair Market Value per share of the Common Stock on the Date of Grant.

 

6.3                               Vesting; Term of Option.  The Committee, in
its sole discretion, shall prescribe in the Award Agreement the time or times at
which, or the conditions upon which, an Option or portion thereof shall become
vested and exercisable; provided, however, that, subject to Section 16.4 hereof,
an Option may not become exercisable by the passage of time sooner than
one-third per year over three years.  An Option may become vested and
exercisable upon a Participant’s retirement, death or disability or a Change in
Control, to the extent provided in an Award Agreement.  The period during which
a vested Option may be exercised shall be ten years from the Date of Grant,
unless a shorter exercise period is specified by the Committee in an Award
Agreement, and subject to such limitations as may apply under an Award Agreement
relating to the termination of a Participant’s employment or other service with
the Company or any Subsidiary.

 

6.4                               Option Exercise; Withholding.  Subject to such
terms and conditions as shall be specified in an Award Agreement, an Option may
be exercised in whole or in part at any time during the term thereof by notice
to the Company together with payment of the aggregate exercise price therefor. 
Payment of the exercise price shall be made (i) in cash or by cash equivalent,
(ii) at the discretion of the Committee, in shares of Common Stock acceptable to
the Committee, valued at the Fair Market Value of such shares on the date of
exercise, (iii) at the discretion of the Committee, and to the extent permitted
by law, by a delivery of a notice that the Participant has placed a market sell
order (or similar instruction) with a broker with respect to shares of Common
Stock then issuable upon exercise of the Option, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of the Option exercise price (conditioned upon the
payment of such net proceeds), (iv) at the discretion of the Committee, by
withholding from delivery shares of Common Stock for which the Option is
otherwise exercised, (v) at the discretion of the Committee, by a combination of
the methods described above or (vi) by such other method as may be approved by
the Committee and set forth in the Award Agreement.  In addition to and at the
time of payment of the exercise price, the Participant shall pay to the Company
the full amount of any and all applicable income tax and employment tax amounts
required to be withheld in connection with such exercise, payable under one or
more of the methods described above for the payment of the exercise price of the
Options or as otherwise may be approved by the Committee.

 

6.5                               Limited Transferability.  Solely to the extent
permitted by the Committee in an Award Agreement and subject to such terms and
conditions as the Committee shall specify, a Nonqualified Stock Option (but not
an Incentive Stock Option) may be transferred to members of the Participant’s
immediate family (as determined by the Committee) or to trusts, partnerships or
corporations whose beneficiaries, members or owners are members of the
Participant’s immediate family, and/or to such other persons or entities as may
be approved by the Committee in advance and set forth in an Award Agreement, in
each case subject to the condition that the Committee be satisfied that such
transfer is being made for estate or tax planning purposes or for gratuitous or
donative purposes, without consideration (other than nominal consideration)
being received therefor.  Except to the extent permitted by the

 

5

--------------------------------------------------------------------------------


 

Committee in accordance with the foregoing, an Option shall be nontransferable
otherwise than by will or by the laws of descent and distribution, and shall be
exercisable during the lifetime of a Participant only by such Participant.

 

6.6                               Limitation on Repricing.  Except in connection
with a corporate transaction or event described in Section 3.2 hereof, the terms
of outstanding awards may not be amended to reduce the exercise price of
outstanding Options, or cancel outstanding Options in exchange for cash, other
Awards or Options with an exercise price that is less than the exercise price of
the original Options, without stockholder approval.  This Section 6.6 is
intended to prohibit the repricing of “underwater” Options and will not be
construed to prohibit the adjustments provided for in Section 3.2 hereof. 
Notwithstanding any provision of the Plan to the contrary, this Section 6.6 may
not be amended without approval by the Company’s stockholders.

 

6.7                               Additional Rules for Incentive Stock Options.

 

(a)                                 Annual Limits.  No Incentive Stock Option
shall be granted to a Participant as a result of which the aggregate fair market
value (determined as of the Date of Grant) of the stock with respect to which
Incentive Stock Options are exercisable for the first time in any calendar year
under the Plan, and any other stock option plans of the Company, any Subsidiary
or any parent corporation, would exceed $100,000 (or such other amount provided
under Section 422(d) of the Code), determined in accordance with
Section 422(d) of the Code and Treasury Regulations thereunder.  This limitation
shall be applied by taking options into account in the order in which granted.

 

(b)                                 Termination of Employment.  An Award
Agreement for an Incentive Stock Option may provide that such Option may be
exercised not later than 3 months following termination of employment of the
Participant with the Company and all Subsidiaries, subject to special
rules relating to death and disability, as and to the extent determined by the
Committee to be appropriate with regard to the requirements of Section 422 of
the Code and Treasury Regulations thereunder.

 

(c)                                  Other Terms and Conditions;
Nontransferability.  Any Incentive Stock Option granted hereunder shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as are deemed necessary or desirable by the Committee, which terms,
together with the terms of this Plan, shall be intended and interpreted to cause
such Incentive Stock Option to qualify as an “incentive stock option” under
Section 422 of the Code and Treasury Regulations thereunder.  Such terms shall
include, if applicable, limitations on Incentive Stock Options granted to
ten-percent owners of the Company.  An Award Agreement for an Incentive Stock
Option may provide that such Option shall be treated as a Nonqualified Stock
Option to the extent that certain requirements applicable to “incentive stock
options” under the Code shall not be satisfied.  An Incentive Stock Option shall
by its terms be nontransferable otherwise than by will or by the laws of descent
and distribution, and shall be exercisable during the lifetime of a Participant
only by such Participant.

 

(d)                                 Disqualifying Dispositions.  If shares of
Common Stock acquired by exercise of an Incentive Stock Option are disposed of
within two years following the Date of Grant or one year following the transfer
of such shares to the Participant upon exercise, the Participant shall, promptly
following such disposition, notify the Company in writing of the date and terms
of such disposition and provide such other information regarding the disposition
as the Committee may reasonably require.

 

7.                                      STOCK APPRECIATION RIGHTS

 

7.1                               Grant of SARs.  A Stock Appreciation Right
granted to a Participant is an Award in the form of a right to receive, upon
surrender of the right, but without other payment, an amount based on
appreciation in the Fair Market Value of the Common Stock over a base price
established for the Award, exercisable at such time or times and upon conditions
as may be approved by the Committee.  The maximum number of shares of Common
Stock that may be subject to SARs granted to any one Participant during any one
calendar year shall be limited to 100,000 shares (subject to adjustment as
provided in Section 3.2 hereof).

 

6

--------------------------------------------------------------------------------


 

7.2                               Tandem SARs.  A Stock Appreciation Right may
be granted in connection with an Option, either at the time of grant or at any
time thereafter during the term of the Option.  A SAR granted in connection with
an Option will entitle the holder, upon exercise, to surrender such Option or
any portion thereof to the extent unexercised, with respect to the number of
shares as to which such SAR is exercised, and to receive payment of an amount
computed as described in Section 7.4 hereof.  Such Option will, to the extent
and when surrendered, cease to be exercisable.  A SAR granted in connection with
an Option hereunder will have a base price per share equal to the per share
exercise price of the Option, will be exercisable at such time or times, and
only to the extent, that a related Option is exercisable, and will expire no
later than the related Option expires.

 

7.3                               Freestanding SARs.  A Stock Appreciation Right
may be granted without relationship to an Option and, in such case, will be
exercisable as determined by the Committee, but in no event after 10 years from
the Date of Grant; provided, however, that, subject to Section 16.4 hereof, a
Stock Appreciation Right may not become exercisable by the passage of time
sooner than one-third per year over three years.  The base price of a SAR
granted without relationship to an Option shall be determined by the Committee
in its sole discretion; provided, however, that the base price per share of a
freestanding SAR shall not be less than 100 percent of the Fair Market Value of
the Common Stock on the Date of Grant.

 

7.4                               Payment of SARs.  A SAR will entitle the
holder, upon exercise of the SAR, to receive payment of an amount determined by
multiplying: (i) the excess of the Fair Market Value of a share of Common Stock
on the date of exercise of the SAR over the base price of such SAR, by (ii) the
number of shares as to which such SAR will have been exercised.  Payment of the
amount determined under the foregoing may be made, in the discretion of the
Committee as set forth in the Award Agreement, in cash, in shares of Common
Stock valued at their Fair Market Value on the date of exercise, or in a
combination of cash and shares of Common Stock.

 

7.5                               Limitation on Repricing.  Except in connection
with a corporate transaction or event described in Section 3.2 hereof, the terms
of outstanding awards may not be amended to reduce the exercise price of
outstanding Stock Appreciation Rights, or cancel outstanding Stock Appreciation
Rights in exchange for cash, other Awards or Stock Appreciation Rights with an
exercise price that is less than the exercise price of the original Stock
Appreciation Rights without stockholder approval.  This Section 7.5 is intended
to prohibit the repricing of “underwater” Stock Appreciation Rights and will not
be construed to prohibit the adjustments provided for in Section 3.2 hereof. 
Notwithstanding any provision of the Plan to the contrary, this Section 7.5 may
not be amended without approval by the Company’s stockholders.

 

8.                                      RESTRICTED STOCK

 

8.1                               Grants of Restricted Stock.  An Award of
Restricted Stock to a Participant represents shares of Common Stock that are
issued subject to such restrictions on transfer and other incidents of ownership
and such forfeiture conditions as the Committee may determine.  The Committee
may, in connection with an Award of Restricted Stock, require the payment of a
specified purchase price.  The Committee may grant Qualified Performance-Based
Awards of Restricted Stock, as well as Awards of Restricted Stock that are not
Qualified Performance-Based Awards.

 

8.2                               Vesting Requirements.  The restrictions
imposed on an Award of Restricted Stock shall lapse in accordance with the
vesting requirements specified by the Committee in the Award Agreement.  Such
vesting requirements may be based on the continued employment or service of the
Participant with the Company or its Subsidiaries for a specified time period or
periods; provided, however, that, subject to Section 16.4 hereof, if the
elimination of restrictions is based only on the passage of time, the period of
time will be no shorter than three years, except that the restrictions may be
removed ratably during the three-year period, on at least an annual basis, as
determined by the Committee.  Such vesting requirements may also be based on the
attainment of specified business goals or measures established by the Committee
in its sole discretion; provided, however, that, subject to Section 16.4 hereof,
restrictions relating to Restricted Stock that vests upon the achievement of
specified business goals or measures may not terminate sooner than after one
year.  In the case of any Qualified Performance-Based Award of Restricted Stock,
the vesting requirements shall be limited to the performance criteria identified
in Section 9.3 below, and the terms of the Award shall otherwise comply with the
Section 162(m) requirements described in Section 9.4 hereof.  The maximum number
of shares of Common Stock that may be subject to an Award of

 

7

--------------------------------------------------------------------------------


 

Restricted Stock granted to any one Participant during any one calendar year
shall be separately limited to 100,000 shares (subject to adjustment as provided
in Section 3.2 hereof).

 

8.3                               Restrictions.  Shares of Restricted Stock may
not be transferred, assigned or subject to any encumbrance, pledge or charge
until all applicable restrictions are removed or expire or unless otherwise
allowed by the Committee.  The Committee may require the Participant to enter
into an escrow agreement providing that the certificates representing Restricted
Stock granted or sold pursuant to the Plan will remain in the physical custody
of an escrow holder until all restrictions are removed or expire.  Failure to
satisfy any applicable restrictions shall result in the subject shares of
Restricted Stock being forfeited and returned to the Company, with any purchase
price paid by the Participant to be refunded, unless otherwise provided by the
Committee.  The Committee may require that certificates representing Restricted
Stock granted under the Plan bear a legend making appropriate reference to the
restrictions imposed.

 

8.4                               Rights as Stockholder.  Subject to the
foregoing provisions of this Section 8 and the applicable Award Agreement, the
Participant will have all rights of a stockholder with respect to shares of
Restricted Stock granted to him, including the right to vote the shares and
receive all dividends and other distributions paid or made with respect thereto,
unless the Committee determines otherwise at the time the Restricted Stock is
granted, as set forth in the Award Agreement; provided, however, that dividends
or other distributions on Restricted Stock with restrictions that lapse as a
result of the attainment of specified business goals or measures will be
deferred until and paid contingent upon the attainment of such specified
business goals or measures.

 

8.5                               Section 83(b) Election.  The Committee may
provide in an Award Agreement that the Award of Restricted Stock is conditioned
upon the Participant refraining from making an election with respect to the
Award under Section 83(b) of the Code.  Irrespective of whether an Award is so
conditioned, if a Participant makes an election pursuant to Section 83(b) of the
Code with respect to an Award of Restricted Stock, the Participant shall be
required to promptly file a copy of such election with the Company.

 

9.                                      PERFORMANCE AWARDS

 

9.1                               Grant of Performance Awards.  The Committee
may grant Performance Awards under the Plan, which shall be represented by units
denominated on the Date of Grant either in shares of Common Stock (Performance
Shares) or in specified dollar amounts (Performance Units).  The Committee may
grant Performance Awards that are Qualified Performance-Based Awards, as well as
Performance Awards that are not Qualified Performance-Based Awards.  At the time
a Performance Award is granted, the Committee shall determine, in its sole
discretion, one or more performance periods and performance goals to be achieved
during the applicable performance periods, as well as such other restrictions
and conditions as the Committee deems appropriate.  In the case of Performance
Units, the Committee shall also determine a target unit value or a range of unit
values for each Award.  Subject to Section 16.4 hereof, each performance period
shall last at least one year and shall not exceed ten years.  The performance
goals applicable to a Performance Award grant may be subject to such later
revisions as the Committee shall deem appropriate to reflect significant
unforeseen events such as changes in law, accounting practices or unusual or
nonrecurring items or occurrences.  Any such adjustments shall be subject to
such limitations as the Committee deems appropriate and to the provisions of
Section 162(m) in the case of a Performance Award that is a Qualified
Performance-Based Award.

 

9.2                               Payment of Performance Awards.  At the end of
the performance period, the Committee shall determine the extent to which
performance goals have been attained or a degree of achievement between minimum
and maximum levels in order to establish the level of payment to be made, if
any, and shall determine if payment is to be made in the form of cash or shares
of Common Stock or a combination of cash and shares of Common Stock.  Payments
of Performance Awards shall generally be made as provided for in the applicable
Award Agreement.  The Committee may, at the Date of Grant of Performance Shares,
provide for the payment of Dividend Equivalents to the holder thereof either in
cash or in additional shares of Common Stock, subject in all cases to deferral
and payment on a contingent basis based on the Participant’s earning of the
Performance Shares with respect to which such Dividend Equivalents are paid.

 

9.3                               Performance Criteria.  The performance
criteria upon which the payment or vesting of a Performance Award that is a
Qualified Performance-Based Award shall be based on one or more, or a
combination,

 

8

--------------------------------------------------------------------------------


 

of the following criteria: total stockholder return; stock price appreciation;
return on equity; return on assets; modified return on assets; return on capital
(including return on invested capital); earnings per share; EBIT (earnings
before interest and taxes); EBITDA (earnings before interest, taxes,
depreciation and amortization); ongoing earnings; cash flow (including operating
cash flow, free cash flow, discounted cash flow return on investment, and cash
flow in excess of costs of capital); EVA (economic value added); economic profit
(net operating profit after tax, less a cost of capital charge); SVA
(stockholder value added); revenues; net income; pre-tax income; operating
income; pre-tax profit margin; performance against business plan; backlog;
customer service; corporate governance quotient or rating; market share;
employee satisfaction; employee engagement; supplier diversity; workforce
diversity; operating margins; credit rating; dividend payments; expenses; fuel
cost per million BTU; costs per kilowatt hour; retained earnings; completion of
acquisitions, divestitures and corporate restructurings; safety (including total
OSHA recordable rate, OSHA lost time accident rate, lost workday severity rate,
restricted workday severity rate, restricted workday incident rate, days away
and restricted time, first aid cases, general liability cases, and auto
accidents); and strategic business criteria, consisting of one or more
objectives based on meeting goals in the areas of litigation, human resources,
information services, production, inventory, safety, support services, site
development, plant development, building development, facility development,
government relations, product market share or management.  Performance criteria
may be described in terms of Company-wide objectives or objectives that are
related to the performance of the individual Participant or of the Subsidiary,
division, department, region or function within the Company or Subsidiary in
which the Participant is employed.  The performance criteria may be relative to
the performance of one or more other companies or subsidiaries, divisions,
departments, regions or functions within such other companies, and may be made
relative to an index of one or more of the performance criteria themselves.
Awards may be granted subject to performance criteria that are either Qualified
Performance-Based Awards or are not Qualified Performance-Based Awards.  With
respect to Qualified Performance-Based Awards, each such performance criterion
will define in an objective manner the extent to which the performance criterion
for a performance period has been achieved.  In the case of Performance Awards
that are not Qualified Performance-Based Awards, the Committee shall designate
performance criteria from among the foregoing or such other business criteria as
it shall determine in its sole discretion.

 

9.4                               Section 162(m) Requirements.  In the case of a
Performance Award that is a Qualified Performance-Based Award, the Committee
shall make all determinations necessary to establish a Performance Award within
90 days of the beginning of the performance period (or such other time period
required under Section 162(m)), including, without limitation, the designation
of the Section 162(m) Participants to whom Performance Awards are made, the
performance criteria or criterion applicable to the Award and the performance
goals that relate to such criteria, and the dollar amounts or number of shares
of Common Stock payable upon achieving the applicable performance goals.  As and
to the extent required by Section 162(m), the terms of a Performance Award that
is a Qualified Performance-Based Award must state, in terms of an objective
formula or standard, the method of computing the amount of compensation payable
to the Section 162(m) Participant, and must preclude discretion to increase the
amount of compensation payable that would otherwise be due under the terms of
the Award, and, prior to the payment of such compensation, the Committee shall
have certified in writing that the applicable performance goal has been
satisfied.  The maximum amount of compensation that may be payable under
Qualified Performance-Based Awards of Performance Units granted to any one
Participant during any one calendar year shall not exceed $3,750,000.  The
maximum number of Common Stock units that may be subject to a Qualified
Performance-Based Award of Performance Shares granted to any one Participant
during any one calendar year shall be 100,000 share units (subject to adjustment
as provided in Section 3.2 hereof).

 

10.                               PHANTOM STOCK

 

10.1                        Grant of Phantom Stock.  Phantom Stock is an Award
to a Participant of a number of hypothetical share units with respect to shares
of Common Stock, with an initial value based on the Fair Market Value of the
Common Stock on the Date of Grant.  Phantom Stock shall be subject to such
restrictions and conditions as the Committee shall determine; provided, however,
that, subject to Section 16.4 hereof, if vesting is based only on the passage of
time, the period of time will be no shorter than three years, except that the
restrictions may be removed ratably during the three-year period, on at least an
annual basis, as determined by the Committee; further provided, that, subject to
Section 16.4 hereof, if vesting is based on the achievement of specified
business goals or measures, the performance period shall not be sooner than one
year.  On the Date of Grant, the Committee shall determine, in its sole
discretion, the installment or other vesting period of the Phantom Stock and the
maximum value of the Phantom Stock, if any.  No vesting period shall exceed 10
years.

 

9

--------------------------------------------------------------------------------


 

10.2                        Payment of Phantom Stock.  Upon the vesting date or
dates applicable to Phantom Stock granted to a Participant, an amount equal to
the Fair Market Value of one share of Common Stock upon such vesting dates
(subject to any applicable maximum value) shall be paid with respect to such
Phantom Stock unit granted to the Participant.  Payment may be made, at the
discretion of the Committee, in cash or in shares of Common Stock valued at
their Fair Market Value on the applicable vesting dates, or in a combination
thereof.

 

11.                               STOCK BONUS

 

11.1                        Grant of Stock Bonus.  An Award of a Stock Bonus to
a Participant represents a specified number of shares of Common Stock that are
issued without restrictions on transfer or forfeiture conditions.  The Committee
may, in connection with an Award of a Stock Bonus, require the payment of a
specified purchase price.

 

11.2                        Payment of Stock Bonus.  In the event that the
Committee grants a Stock Bonus, a certificate for (or book entry representing)
the shares of Common Stock constituting such Stock Bonus shall be issued in the
name of the Participant to whom such grant was made as soon as practicable after
the date on which such Stock Bonus is payable.

 

12.                               DIVIDEND EQUIVALENTS

 

12.1                        Grant of Dividend Equivalents.  A Dividend
Equivalent granted to a Participant is an Award, other than an Option or a Stock
Appreciation Right, in the form of a right to receive cash payments determined
by reference to dividends declared on the Common Stock from time to time during
the term of the Award, which shall not exceed 10 years.  Dividend Equivalents
may be granted on a stand-alone basis or in tandem with other Awards.  Dividend
Equivalents granted on a tandem basis shall expire at the time the underlying
Award is exercised or otherwise becomes payable to the Participant, or expires.

 

12.2                        Payment of Dividend Equivalents.  Dividend
Equivalent Awards shall be payable in cash or in shares of Common Stock, valued
at their Fair Market Value on either the date the related dividends are declared
or the Dividend Equivalents are paid to a Participant, as determined by the
Committee; provided, however, that dividends, Dividend Equivalents or other
distributions on Awards that vest as a result of the attainment of specified
business goals or measures will be deferred until and paid contingent upon the
attainment of such specified business goals or measures.  Dividend Equivalents
shall (i) in the case of Awards that vest based on the passage of time, be
payable to a Participant as soon as practicable following the time dividends are
declared and paid with respect to the Common Stock (unless otherwise provided
for in an applicable Award Agreement), or (ii) in the case of Awards that vest
based on the attainment of specified business goals or measures, be payable to a
Participant as soon as practicable following the attainment of such specified
business goals or measures, or, in each case, at such later date as the
Committee shall specify in the Award Agreement.  In no event will any Option
Awards or SAR Awards granted under this Plan provide for any dividends or
Dividend Equivalents thereon.

 

13.                               CHANGE IN CONTROL

 

13.1                        Effect of Change in Control.  The Committee may, in
an Award Agreement, provide for the effect of a Change in Control on an Award. 
Such provisions may include any one or more of the following: (i) the
acceleration or extension of time periods for purposes of exercising, vesting
in, or realizing gain from any Award, (ii) the waiver or modification of
performance or other conditions related to the payment or other rights under an
Award; (iii) provision for the cash settlement of an Award for an equivalent
cash value, as determined by the Committee, or (iv) such other modification or
adjustment to an Award as the Committee deems appropriate to maintain and
protect the rights and interests of Participants upon or following a Change in
Control.

 

13.2                        Definition of Change in Control.  Unless otherwise
specified in the Award Agreement, a “Change in Control” means any of the
following:

 

(a)                                 Change in Ownership of the Company.  A
change in the ownership of the Company occurs on the date that any one Person or
more than one Person acting as a group (as determined under Final Treas. Reg.
Section 1.409A-3(i)(5)(v)(B)), other than any Person directly or indirectly
owned by the

 

10

--------------------------------------------------------------------------------


 

Company, consummates the acquisition, on an arm’s length basis, of ownership of
stock of the Company that, together with stock held by such Person or group,
constitutes more than 50% of the total fair market value or total voting power
of stock of the Company.  However, if any one Person (or more than one Person
acting as a group) is considered to own more than 50% of the total fair market
value or total voting power of the Company’s stock prior to the acquisition, any
consummation of the acquisition of additional stock by the same Person or
Persons is not considered to cause a change in the ownership of the Company;

 

(b)                                 Change in Effective Control of the Company.
 A change in the effective control of the Company occurs on either of the
following dates: (i) the date any one Person, or more than one Person acting as
a group (as determined under Final Treas. Reg. Section 1.409A-3(i)(5)(v)(B)),
other than any Person directly or indirectly owned by the Company, consummates
the acquisition (including over a 12-month period ending on the date of the most
recent acquisition by such Person or Persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company, or
(ii) the date individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that if the election, or nomination for
election by the Company’s stockholders, of any new director was approved by a
vote of at least a majority of the Incumbent Board, such new director shall be
considered a member of the Incumbent Board, and provided further that any
reductions in the size of the Board that are instituted voluntarily by the
Incumbent Board shall not constitute a “Change in Control,” and after any such
reduction the “Incumbent Board” shall mean the Board as so reduced; or

 

(c)                                  Change in Ownership of a Substantial
Portion of the Company’s Assets.  A change in the ownership of a substantial
portion of the Company’s assets occurs on the date that any one Person, or more
than one Person acting as a group (as determined under Final Treas. Reg.
Section 1.409A-3(i)(5)(v)(B)), other than any Person directly or indirectly
owned by the Company, consummates the acquisition (including over a 12-month
period ending on the date of the most recent acquisition by such Person or
Persons) all or substantially all of the assets of the Company immediately prior
to such acquisition or acquisitions.  For this purpose, gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

14.                               AWARD AGREEMENTS

 

14.1                        Form of Agreement.  Each Award under this Plan shall
be evidenced by an Award Agreement in a form approved by the Committee setting
forth the number of shares of Common Stock, units or other rights (as
applicable) subject to the Award, the exercise, base or purchase price (if any)
of the Award, the time or times at which an Award will become vested,
exercisable or payable, the duration of the Award and, in the case of
Performance Awards, the applicable performance criteria and goals.  The Award
Agreement shall also set forth other material terms and conditions applicable to
the Award as determined by the Committee consistent with the limitations of this
Plan.  Award Agreements evidencing Qualified Performance-Based Awards shall
contain such terms and conditions as may be necessary to meet the applicable
requirements of Section 162(m).  Award Agreements evidencing Incentive Stock
Options shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.

 

14.2                        Termination of Service.  The Award Agreements may
include provisions describing the treatment of an Award in the event of the
retirement, disability, death or other termination of a Participant’s employment
with or other services to the Company and all Subsidiaries, such as provisions
relating to the vesting, exercisability, acceleration, forfeiture or
cancellation of the Award in these circumstances, including any such provisions
as may be appropriate for Incentive Stock Options as described in
Section 6.6(b) hereof.

 

14.3                        Forfeiture Events.  The Committee may specify in an
Award Agreement that the Participant’s rights, payments and benefits with
respect to an Award shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award.  Such events
shall include, but shall not be limited to, termination of employment for cause,
violation of material Company or Subsidiary policies, breach of noncompetition,

 

11

--------------------------------------------------------------------------------


 

confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Subsidiary.

 

14.4                        Contract Rights; Amendment.  Any obligation of the
Company to any Participant with respect to an Award shall be based solely upon
contractual obligations created by an Award Agreement.  No Award shall be
enforceable until the Award Agreement has been signed on behalf of the Company
(electronically or otherwise) by its authorized representative and acknowledged
by the Participant (electronically or otherwise) and returned to the Company. 
By executing the Award Agreement, a Participant shall be deemed to have accepted
and consented to the terms of this Plan and any action taken in good faith under
this Plan by and within the discretion of the Committee, the Board or their
delegates.  Subject to Section 409A and Section 162(m) of the Code, as
applicable, Award Agreements covering outstanding Awards may be amended or
modified by the Committee in any manner that may be permitted for the grant of
Awards under the Plan, subject to the consent of the Participant to the extent
provided in the Award Agreement.  In accordance with such procedures as the
Company may prescribe, a Participant may sign or otherwise execute an Award
Agreement and may consent to amendments of modifications of Award Agreements
covering outstanding Awards by electronic means.

 

15.                               GENERAL PROVISIONS

 

15.1                        No Assignment or Transfer; Beneficiaries.  Except as
provided in Section 6.5 hereof, Awards under the Plan shall not be assignable or
transferable, except by will or by the laws of descent and distribution, and
during the lifetime of a Participant the Award shall be exercised only by such
Participant or by his guardian or legal representative.  Notwithstanding the
foregoing, the Committee may provide in the terms of an Award Agreement that the
Participant shall have the right to designate a beneficiary or beneficiaries who
shall be entitled to any rights, payments or other specified benefits under an
Award following the Participant’s death.  Notwithstanding anything herein to the
contrary, in no event may any Award granted under the Plan be transferred for
value.

 

15.2                        Deferrals of Payment.  The Committee may permit a
Participant to defer the receipt of payment of cash or delivery of shares of
Common Stock that would otherwise be due to the Participant by virtue of the
exercise of a right or the satisfaction of vesting or other conditions with
respect to an Award.  If any such deferral is to be permitted by the Committee,
the Committee shall establish the rules and procedures relating to such
deferral, including, without limitation, the period of time in advance of
payment when an election to defer may be made, the time period of the deferral
and the events that would result in payment of the deferred amount, the interest
or other earnings attributable to the deferral and the method of funding, if
any, attributable to the deferred amount.  Unless otherwise expressly agreed
between the Participant and the Company, any such deferral shall be effected in
accordance with the requirements of Section 409A of the Code so as to avoid any
imposition of a tax under Section 409A of the Code.

 

15.3                        Rights as Stockholder.  A Participant shall have no
rights as a holder of Common Stock with respect to any unissued securities
covered by an Award until the date the Participant becomes the holder of record
of those securities.  Except as provided in Section 3.2 or Section 8.4 hereof,
no adjustment or other provision shall be made for dividends or other
stockholder rights, except to the extent that the Award Agreement provides for
Dividend Equivalents, dividend payments or similar economic benefits; provided,
however, that dividends, Dividend Equivalents or other distributions on Awards
that vest as a result of the attainment of specified business goals or measures
will be deferred until and paid contingent upon the attainment of such specified
business goals or measures.

 

15.4                        Employment or Service.  Nothing in the Plan, in the
grant of any Award or in any Award Agreement shall confer upon any Eligible
Person the right to continue in the capacity in which he is employed by or
otherwise serves the Company or any Subsidiary.

 

15.5                        Securities Laws.  No shares of Common Stock will be
issued or transferred pursuant to an Award unless and until all then applicable
requirements imposed by federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any stock
exchanges upon which the Common Stock may be listed, have been fully met.  As a
condition precedent to the issuance of shares pursuant to the grant or exercise
of an Award, the Company may require the Participant to take any reasonable
action to meet such requirements.  The Committee may impose such conditions on
any shares of Common Stock issuable under the

 

12

--------------------------------------------------------------------------------


 

Plan as it may deem advisable, including, without limitation, restrictions under
the Securities Act of 1933, as amended, under the requirements of any stock
exchange upon which such shares of the same class are then listed, and under any
blue sky or other securities laws applicable to such shares.

 

15.6                        Tax Withholding.  The Participant shall be
responsible for payment of any taxes or similar charges required by law to be
withheld from an Award or an amount paid in satisfaction of an Award, which
shall be paid by the Participant on or prior to the payment or other event that
results in taxable income in respect of an Award.  The Award Agreement shall
specify the manner in which the withholding obligation shall be satisfied with
respect to the particular type of Award; provided, that, if shares of Common
Stock are withheld from delivery upon exercise of an Option or a Stock
Appreciation Right, the Fair Market Value of the shares withheld shall not
exceed, as of the time the withholding occurs, the minimum amount of tax for
which withholding is required.

 

15.7                        Unfunded Plan.  The adoption of this Plan and any
setting aside of cash amounts or shares of Common Stock by the Company with
which to discharge its obligations hereunder shall not be deemed to create a
trust or other funded arrangement.  The benefits provided under this Plan shall
be a general, unsecured obligation of the Company payable solely from the
general assets of the Company, and neither a Participant nor the Participant’s
permitted transferees or estate shall have any interest in any assets of the
Company by virtue of this Plan, except as a general unsecured creditor of the
Corporation.  Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust subject to the claims of the
Company’s creditors to discharge its obligations under the Plan.

 

15.8                        Other Compensation and Benefit Plans.  The adoption
of the Plan shall not affect any other stock incentive or other compensation
plans in effect for the Company or any Subsidiary, nor shall the Plan preclude
the Company from establishing any other forms of stock incentive or other
compensation for employees of the Company or any Subsidiary.  The amount of any
compensation deemed to be received by a Participant pursuant to an Award shall
not constitute compensation with respect to which any other employee benefits of
such Participant are determined, including, without limitation, benefits under
any bonus, pension, profit sharing, life insurance or salary continuation plan,
except as otherwise specifically provided by the terms of such plan.

 

15.9                        Plan Binding on Successors.  The Plan shall be
binding upon the Company, its successors and assigns, and the Participant, his
executor, administrator and permitted transferees and beneficiaries.

 

15.10                 Construction and Interpretation.  Whenever used herein,
nouns in the singular shall include the plural, and the masculine pronoun shall
include the feminine gender.  Headings of Articles and Sections hereof are
inserted for convenience and reference and constitute no part of the Plan.

 

15.11                 Severability.  If any provision of the Plan or any Award
Agreement shall be determined to be illegal or unenforceable by any court of law
in any jurisdiction, the remaining provisions hereof and thereof shall be
severable and enforceable in accordance with their terms, and all provisions
shall remain enforceable in any other jurisdiction.

 

15.12                 Governing Law.  The validity and construction of this Plan
and of the Award Agreements shall be governed by the laws of the State of
Delaware.

 

15.13                 Non-U.S. Employees.  In order to facilitate the making of
any grant or combination of grants under this Plan, the Committee may provide
for such special terms for awards to Participants who are foreign nationals, who
are employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company under an agreement with a foreign
nation or agency, as the Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom.  Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of this Plan as in effect
for any other purpose, and the Secretary or other appropriate officer of the
Company may certify any such document as having been approved and adopted in the
same manner as this Plan.  No such special terms, supplements, amendments or
restatements shall include any provisions that are inconsistent with the terms
of this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the stockholders of the
Company.

 

13

--------------------------------------------------------------------------------


 

15.14                 Compliance with Section 409A of the Code.

 

(a)                                 To the extent applicable, it is intended
that the Plan and any Awards granted hereunder comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Participants. The Plan and
any Awards granted hereunder will be administered in a manner consistent with
this intent. Any reference in the Plan to Section 409A of the Code will also
include any regulations or any other formal guidance promulgated with respect to
such Section by the U.S. Department of the Treasury or the Internal Revenue
Service.

 

(b)                                 Neither a Participant nor any of a
Participant’s creditors or beneficiaries will have the right to subject any
deferred compensation (within the meaning of Section 409A of the Code) payable
under the Plan and grants hereunder to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A of the Code, any deferred compensation (within the
meaning of Section 409A of the Code) payable to a Participant or for a
Participant’s benefit under the Plan and grants hereunder may not be reduced by,
or offset against, any amount owing by a Participant to the Company or any of
its Subsidiaries.

 

(c)                                  If, at the time of a Participant’s
separation from service (within the meaning of Section 409A of the Code), (i)
the Participant will be a specified employee (within the meaning of Section 409A
of the Code and using the identification methodology selected by the Company
from time to time) and (ii) the Company makes a good faith determination that an
amount payable hereunder constitutes deferred compensation (within the meaning
of Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Company will not pay such amount on the otherwise scheduled payment date but
will instead pay it, without interest, on the earlier of (x) the first day of
the seventh month following the date of the Participant’s separation from
service and (y) the Participant’s death.

 

(d)                                 Notwithstanding any provision of the Plan
and grants hereunder to the contrary, in light of the uncertainty with respect
to the proper application of Section 409A of the Code, the Company reserves the
right to make amendments to the Plan and grants hereunder as the Company deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code. In any case, a Participant will be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on a Participant or for a Participant’s account in connection with the Plan and
grants hereunder (including any taxes and penalties under Section 409A of the
Code), and neither the Company nor any of its affiliates will have any
obligation to indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.

 

16.                               EFFECTIVE DATE, TERMINATION AND AMENDMENT

 

16.1                        Effective Date; Stockholder Approval.  The MYR Group
Inc. 2007 Long-Term Incentive Plan was adopted by the Board on November 26, 2007
and approved by the Company’s stockholders on May 21, 2010, and the MYR Group
Inc. 2007 Long-Term Incentive Plan (Amended and Restated as of May 5, 2011) was
approved by the Company’s stockholders on May 5, 2011.  The Effective Date of
the Plan shall be the date on which the Plan is approved by the stockholders of
the Company.

 

16.2                        Termination.  The Plan shall terminate on the date
immediately preceding the tenth anniversary of the Effective Date.  The Board
may, in its sole discretion and at any earlier date, terminate the Plan. 
Notwithstanding the foregoing, no termination of the Plan shall in any manner
affect any Award theretofore granted without the consent of the Participant or
the permitted transferee of the Award.

 

16.3                        Amendment.  The Board may at any time and from time
to time and in any respect, amend or modify the Plan; provided, however, that no
amendment or modification of the Plan shall be effective without the consent of
the Company’s stockholders if the amendment or modification (i) would materially
increase the benefits accruing to participants under the Plan, (ii) would
materially increase the number of shares of Common Stock that may be issued
under the Plan, (iii) would materially modify the requirements for participation
in the Plan, or (iv)

 

14

--------------------------------------------------------------------------------


 

must otherwise be approved by the stockholders of the Company in order to comply
with applicable law or the rules of the NASDAQ Stock Market or, if the Common
Stock is not traded on the NASDAQ Stock Market, the principal national
securities exchange upon which the Common Stock is traded or quoted, in which
case such amendment or modification will be subject to stockholder approval and
will not be effective unless and until such approval has been obtained.

 

16.4                        Notwithstanding anything in the Plan to the
contrary, up to 10% of the maximum number of Common Shares that may be issued or
transferred under the Plan as provided for in Section 3.1 hereof, as may be
adjusted under Section 3.2 hereof, may be used for Awards granted under the Plan
that are not subject to the three-year vesting requirements set forth in
Sections 6.3, 7.3, 8.2 and 10.1 of the Plan or the one-year vesting requirements
set forth in Sections 8.2, 9.1 and 10.1 of the Plan.

 

15

--------------------------------------------------------------------------------